    Exhibit 10.1


EXECUTION VERSION





WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT
dated as of November 17, 2020


among


FirstEnergy Corp.,
The Cleveland Electric Illuminating Company,
Metropolitan Edison Company,
Ohio Edison Company,
Pennsylvania Power Company,
The Toledo Edison Company,
Jersey Central Power & Light Company,
Monongahela Power Company,
Pennsylvania Electric Company,
The Potomac Edison Company,
and
West Penn Power Company,
as Borrowers,


THE LENDERS NAMED HEREIN,
as Lenders,


MIZUHO BANK, LTD.,
as Administrative Agent,


THE FRONTING BANKS NAMED HEREIN,
as Fronting Banks


and


THE SWING LINE LENDERS NAMED HEREIN,
as Swing Line Lenders



MIZUHO BANK, LTD.,
PNC CAPITAL MARKETS LLC,
CITIGROUP GLOBAL MARKETS INC.,
THE BANK OF NOVA SCOTIA,
BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A. and
MUFG BANK, LTD.,
as Joint Lead Arrangers






--------------------------------------------------------------------------------



WAIVER AND AMENDMENT NO. 2 TO
CREDIT AGREEMENT


This WAIVER AND AMENDMENT NO. 2, dated as of November 17, 2020 (this
“Amendment”), to the Existing Credit Agreement referred to below, is entered
into by and among FirstEnergy Corp. (“FE”), The Cleveland Electric Illuminating
Company (“CEI”), Metropolitan Edison Company (“Met-Ed”), Ohio Edison Company
(“OE”), Pennsylvania Power Company (“Penn”), The Toledo Edison Company (“TE”),
Jersey Central Power & Light Company (“JCP&L”), Monongahela Power Company
(“MP”), Pennsylvania Electric Company (“Penelec”), The Potomac Edison Company
(“PE”) and West Penn Power Company (“West-Penn”, and together with FE, CEI,
Met-Ed, OE, Penn, TE, JCP&L, MP, Penelec and PE, the “Borrowers”), each of the
Lenders (as defined in the Existing Credit Agreement) party hereto, Mizuho Bank,
Ltd. (“Mizuho”), as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Lenders, each of the Fronting Banks (as defined in the Existing
Credit Agreement) party hereto, and Mizuho, as a Swing Line Lender (as defined
in the Existing Credit Agreement) (in such capacity, the “Swing Line Lender”).
PRELIMINARY STATEMENTS
1.    The Borrowers, the Lenders, the Administrative Agent, the Fronting Banks
and the Swing Line Lender are parties to that certain Credit Agreement, dated as
of December 6, 2016 (as amended by Amendment No. 1 thereto, dated as of October
19, 2018, the “Existing Credit Agreement”, as amended by this Amendment, the
“Amended Agreement”, and as the Amended Agreement may hereafter be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amended Agreement.
2.    The Borrowers have requested that the Lenders irrevocably, in reliance on
the representations and warranties set forth herein and the facts and
circumstances disclosed by the Borrowers to the Credit Parties on or before the
Amendment Effective Date (as defined below), waive (i) any breach of the
representation and warranty set forth in the third sentence of Section 4.01(m)
of the Existing Credit Agreement, which breach would result in an Event of
Default under Section 6.01(b) of the Existing Credit Agreement, (ii) any breach
of the covenant set forth in Section 5.01(i)(ii) of the Existing Credit
Agreement, which breach would result in an Event of Default under Section
6.01(c)(i) of the Existing Credit Agreement, and (iii) any Event of Default that
may have occurred and be continuing under Section 6.01(e) of the Existing Credit
Agreement (provided, that the underlying breach or default under the applicable
Indebtedness of any Borrower or any Significant Subsidiary of such Borrower that
gave rise to such Event of Default under Section 6.01(e) of the Existing Credit
Agreement has been irrevocably waived by the holders of such Indebtedness), in
each case, solely to the extent such breach or Event of Default occurred on or
before the date hereof as a consequence of the facts and circumstances described
on Schedule 1 hereto (such Events of Default, collectively, the “Relevant Events
of Default”, and such facts and circumstances described on Schedule 1 hereto,
the “Noncompliance



--------------------------------------------------------------------------------

2


Event”), and the Lenders party hereto (constituting the Majority Lenders) have
agreed to grant such waiver on the terms and conditions set forth herein.
3.    In consideration thereof, the Lenders party hereto desire to amend the
Existing Credit Agreement in certain particulars, including, without limitation,
to (i) amend the Applicable Margin and (ii) modify the Borrower Sublimit for FE,
and the parties hereto have agreed to such amendments on the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.     Waiver. Subject to the satisfaction or waiver of the conditions
precedent set forth in Section 3 hereof, the Administrative Agent and the
Majority Lenders hereby irrevocably, in reliance on the representations and
warranties set forth herein and the facts and circumstances disclosed to the
Credit Parties on or before the Amendment Effective Date, waive the Relevant
Events of Default solely to the extent such Relevant Events of Default occurred
on or before the date hereof as a consequence of the Noncompliance Event. The
foregoing waiver shall be limited precisely as provided for herein and, for the
avoidance of doubt, shall not be deemed to be a waiver of any of the rights or
remedies of the Administrative Agent, the Fronting Banks, the Swing Line Lenders
and the Lenders under this Amendment or any other Loan Document for any existing
or future Unmatured Default or Event of Default arising from any breach or
failure to comply with any provision (other than, solely with respect to the
Relevant Events of Default, the specific provisions referenced in paragraph 2 of
the Preliminary Statements contained herein) under any Loan Document (including,
without limitation, the representations and warranties set forth in Section
4.01(f) of the Credit Agreement and the second sentence of Section 4.01(g) of
the Credit Agreement). The Administrative Agent, the Fronting Banks, the Swing
Line Lenders and the Lenders specifically reserve the right to insist on strict
compliance with the terms of the Credit Agreement and the other Loan Documents
with respect to any other violation of Anti-Corruption Laws by any Covered
Entity (or any director, officer, employee or agent thereof), including, without
limitation, any potential violation of Anti-Corruption Laws related to the
investigation by several Governmental Authorities surrounding Ohio House Bill 6
involving Mr. Larry Householder and other individuals and entities allegedly
affiliated with Mr. Householder, and the Borrowers expressly acknowledge such
reservation of rights.
SECTION 2. Amendments to Existing Credit Agreement. The Existing Credit
Agreement is, effective as of the date hereof and subject to the satisfaction or
waiver of the conditions precedent set forth in Section 3 hereof, hereby amended
as follows:
(a)     The following defined terms contained in Section 1.01 of the Existing
Credit Agreement are hereby amended and restated in their entirety to read as
follows:
“Applicable Margin” means, for any Alternate Base Rate Advance or any Eurodollar
Rate Advance made to any Borrower, the interest rate per annum set forth in



--------------------------------------------------------------------------------

3


the relevant row of the table immediately below, determined by reference to the
Reference Ratings for such Borrower from time to time in effect:



BASIS FOR PRICING
LEVEL 1
Reference Ratings at least A- by S&P or A3 by Moody’s.
LEVEL 2
Reference Ratings lower than Level 1 but at least BBB+ by S&P or Baa1 by
Moody’s.
LEVEL 3
Reference Ratings lower than Level 2 but at least BBB by S&P or Baa2 by Moody’s.
LEVEL 4
Reference Ratings lower than Level 3 but at least BBB- by S&P or Baa3 by
Moody’s.
LEVEL 5
Reference Ratings lower than Level 4 but at least BB+ by S&P or Ba1 by Moody’s.
LEVEL 6
Reference Ratings lower than BB+ by S&P and Ba1 by Moody’s, or no Reference
Ratings.
Applicable Margin for Eurodollar Rate Advances1.125%1.25%1.50%2.00%2.25%
2.75% in the case of FE
2.50% in the case of each Borrower other than FE
Applicable Margin for Alternate Base Rate Advances0.125%0.25%0.50%1.00%1.25%
1.75% in the case of FE
1.50% in the case of each Borrower other than FE



For purposes of the foregoing, (i) if there is a difference of one level in
Reference Ratings of S&P and Moody’s and the higher of such Reference Ratings
falls in Level 1, Level 2, Level 3, Level 4 or Level 5, then the higher
Reference Rating will be used to determine the pricing level and (ii) if there
is a difference of more than one level in Reference Ratings of S&P and Moody’s,
the Reference Rating that is one level above the lower of such Reference Ratings
will be used to determine the pricing level, unless the lower of such Reference
Ratings falls in Level 6, in which case the lower of such Reference Ratings will
be used to determine the pricing level. If there exists only one Reference
Rating, such Reference Rating will be used to determine the pricing level.



--------------------------------------------------------------------------------

4


“Borrower Sublimit” means, as to any Borrower, the amount set forth opposite
such Borrower’s name below, as modified from time to time pursuant to Section
2.06:

BorrowerBorrower
SublimitFE$1,500,000,000CEI$500,000,000Met-Ed$500,000,000OE$500,000,000Penn$100,000,000TE$300,000,000JCP&L$500,000,000MP$500,000,000Penelec$300,000,000PE$150,000,000West-Penn$200,000,000

“Disclosure Documents” means (i) FE’s Annual Report on Form 10-K for the year
ended December 31, 2019, Quarterly Reports on Form 10-Q for the fiscal quarters
ended March 31, 2020 and June 30, 2020, and Current Reports on Form 8-K filed in
2020 and prior to the Amendment No. 2 Effective Date, (ii) with respect to each
other Borrower, such Borrower’s (A) consolidated balance sheet as of December
31, 2019, and the related consolidated statements of income, retained earnings
and cash flows for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, with, in each case, any accompanying notes, and (B)
unaudited consolidated balance sheet as of June 30, 2020, and the related
consolidated statements of income, retained earnings and cash flows for the
six-month period then ended, in each case with respect to the foregoing clauses
(A) and (B), prepared in accordance with GAAP (but, in the case of such
statements that are unaudited, subject to year-end adjustments and the exclusion
of detailed footnotes) and copies of which have been furnished to each Lender,
each Swing Line Lender and each Fronting Bank, and (iii) with respect to any
Borrower referenced in clause (ii) above, the matters, if any, described in the
portion of Schedule V hereto applicable to such Borrower as indicated thereon.
“Material Adverse Effect” means, with respect to any Borrower, (i) any material
adverse effect on, or a material adverse change in, the business, property,
assets, operations, condition (financial or otherwise), liabilities (actual or
contingent) or prospects of (A) FE, individually, or (B) such Borrower and its
Consolidated Subsidiaries, taken as a whole, (ii) any material adverse effect on
the legality, validity, binding effect or enforceability against such Borrower
of this Agreement or any other Loan Document to which it is a party or (iii) a
material impairment of the ability of such Borrower to perform any of its
obligations under this Agreement or any other Loan Document to which it is a
party.



--------------------------------------------------------------------------------

5


(b)         The following new definitions are hereby added to Section 1.01 of
the Existing Credit Agreement in the appropriate alphabetical order:
“Amendment No. 2” means Waiver and Amendment No. 2, dated as of November 17,
2020, by and among the Borrowers, the Lenders party thereto, the Administrative
Agent, the Fronting Banks party thereto and the Swing Line Lenders, which
Amendment No. 2 amended this Agreement pursuant to the terms thereof.
“Amendment No. 2 Effective Date” means the Amendment Effective Date (as defined
in Amendment No. 2), which date is November 17, 2020.


“FET” means FirstEnergy Transmission, LLC, a Delaware limited liability company.


“FET Borrowers” means the Borrowers (as such term is defined in the FET Credit
Agreement).


“FET Credit Agreement” means that certain Credit Agreement, dated as of December
6, 2016, as amended by Amendment No. 1 thereto, dated as of October 19, 2018,
and Waiver and Amendment No. 2 thereto, dated as of November 17, 2020, among
FET, American Transmission Systems, Incorporated, Mid-Atlantic Interstate
Transmission, LLC and Trans-Allegheny Interstate Line Company, as borrowers, the
lenders party thereto, PNC Bank, National Association, as administrative agent,
and each of the fronting banks party thereto.
(c)     The table contained in Section 2.05(a) of the Existing Credit Agreement
is hereby amended by deleting the number “0.275%” in Level 4 therein in its
entirety and substituting therefor the number “0.30%”.
(d)     Section 3.02(i)(A) of the Existing Credit Agreement is hereby amended
and restated in its entirety to read as follows:


“(A)    The representations and warranties of such Borrower contained in Section
4.01 (other than the first sentence of subsection (g) thereof (but solely with
respect to the unaudited consolidated balance sheet of such Borrower and its
Subsidiaries, as at September 30, 2016, and the related consolidated statements
of income, retained earnings and cash flows for the nine months then ended) with
respect to any Extension of Credit following the initial Extension of Credit)
are true and correct on and as of the date of such Extension of Credit, before
and after giving effect to such Extension of Credit and to the application of
the proceeds therefrom, as though made on and as of such date (other than, as to
any such representation or warranty that by its terms refers to a specific date
other than the date of such Extension of Credit, in which case, such
representation and warranty shall be true and correct as of such specific
date).”



--------------------------------------------------------------------------------

6


(e) Section 3.02(i) of the Existing Credit Agreement is hereby amended by (i)
deleting the word “and” at the end of clause (B) thereof, and (ii) adding the
following new clauses (D) and (E) at the end thereof to read as follows:


“(D)    Immediately after giving pro forma effect to such Extension of Credit,
the aggregate amount of FE’s cash and cash equivalents shall not exceed
$500,000,000; and


(E)    FE’s Quarterly Report on Form 10-Q for the fiscal quarter ended September
30, 2020 shall have been filed with the SEC; provided, however, that this clause
(E) shall not constitute a condition to any Extension of Credit to the Borrowers
(other than FE) if (and only if), immediately after giving effect to such
Extension of Credit, the sum of (i) the aggregate Outstanding Credits for the
account of the Borrowers (other than FE) plus (ii) the aggregate Outstanding
Credits (as defined in the FET Credit Agreement) for the account of the FET
Borrowers (other than FET) under the FET Credit Agreement, shall not exceed
$500,000,000 in the aggregate.”
(f) Section 4.01(m) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(m)    Anti-Corruption Laws and Sanctions. Such Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance with
Anti-Corruption Laws and Sanctions in all respects by the Covered Entities and
their respective directors, officers, employees and, to the extent commercially
reasonable, agents under the control and acting on behalf of the Covered
Entities. The Covered Entities are in compliance in all material respects with
(i) the Trading with the Enemy Act, as amended, and each of the regulations
promulgated by OFAC (31 CFR, Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the Patriot
Act. The Covered Entities and their respective officers and employees and, to
the knowledge of such Borrower, the Covered Entities’ directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects, except to the extent disclosed in Schedule 1 to Amendment No. 2. None
of the Covered Entities or any of their respective directors, officers or
employees or, to the knowledge of such Borrower, any agent of the Covered
Entities (i) is a Sanctioned Person, (ii) has assets located in Sanctioned
Countries in violation of applicable Sanctions, (iii) does business in or with,
or derives its operating income from investments in, or transactions with,
Sanctioned Persons or (iv) does unauthorized business in or with, or derives its
operating income from unauthorized investments in, or transactions with,
Sanctioned Countries. No Borrowing or use of proceeds thereof will violate
Anti-Corruption Laws or applicable Sanctions.”



--------------------------------------------------------------------------------

7


(g) Section 5.01(i) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(i)    Compliance with Anti-Corruption Laws and Sanctions. (i) Maintain in
effect and enforce, and cause the other Covered Entities to maintain in effect
and enforce, policies and procedures designed to ensure compliance with
Anti-Corruption Laws and applicable Sanctions in all respects by the Covered
Entities and their respective directors, officers, employees and, to the extent
commercially reasonable, agents under the control and acting on behalf of the
Covered Entities, and (ii) comply, and cause the other Covered Entities to
comply, in all material respects with Anti-Corruption Laws and Sanctions
applicable to it or its property.”
(h) Section 5.03(e) of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:


“(e)    Use of Proceeds. Use the proceeds of any Extension of Credit for any
purpose other than (i) refinancing the Existing Facilities to which such
Borrower is a party and (ii) working capital and other general corporate
purposes of such Borrower and its Subsidiaries (which, for the avoidance of
doubt, shall include intercompany loans and advances by a Borrower to any of its
Subsidiaries, including any Unregulated Subsidiary); provided, however, that (A)
such Borrower may not use such proceeds in connection with any Hostile
Acquisition and (B) FE may not, directly or indirectly, use such proceeds to
repay any Indebtedness other than (1) to repay any Advances or (2) to make
scheduled repayments or other repayments of other Indebtedness in the ordinary
course of business.”
(i) Section 6.01 of the Existing Credit Agreement is hereby amended by (i)
adding the word “or” at the end of clause (i) thereof and (ii) adding the
following new clause (j) immediately after clause (i) thereof:


“(j)    (i) Any indictment shall be issued against FE or any of its Affiliates
arising from a purported violation of any Anti-Corruption Law, or (ii) FE or any
of its Affiliates shall have entered into any deferred prosecution agreement (or
similar agreement) with respect to a purported violation of any Anti-Corruption
Law (other than any deferred prosecution agreement (or similar agreement) solely
with respect to the Noncompliance Event (as defined in Amendment No. 2));”
SECTION 3.     Conditions to Effectiveness.


This Amendment shall become effective as of the date first above written (the
“Amendment Effective Date”) when, and only when, the following conditions have
been



--------------------------------------------------------------------------------

8


satisfied (or waived by the Administrative Agent and the Lenders party hereto in
their sole discretion):


(a) The Administrative Agent shall have received, in immediately available
funds, to the extent invoiced prior to the Amendment Effective Date,
reimbursement or payment of all reasonable out-of-pocket costs and expenses of
the Administrative Agent (including, but not limited to, the reasonable fees and
expenses of counsel (including, but not limited to, one local counsel and any
specialist counsel in each relevant jurisdiction) to the Administrative Agent)
required to be reimbursed or paid by the Borrowers hereunder or under any other
Loan Document.
(b) The Administrative Agent shall have received the following documents, each
document being dated the date of receipt thereof by the Administrative Agent
(which date shall be the same for all such documents, except as otherwise
specified below), in form and substance satisfactory to the Administrative
Agent:
(i) either (A) counterparts of this Amendment duly executed by each of the
Borrowers, the Majority Lenders, the Administrative Agent, the Fronting Banks
and the Swing Line Lender or (B) written evidence satisfactory to the
Administrative Agent (which may include telecopy or other electronic
transmission of a signed signature page of this Amendment) that such parties
have signed counterparts of this Amendment;
(ii) copies of all the Disclosure Documents (it being agreed that those
Disclosure Documents publicly available on the SEC’s EDGAR Database or on FE’s
website no later than the Business Day immediately preceding the Amendment
Effective Date will be deemed to have been delivered under this clause (ii) and
the Lenders party hereto acknowledge receipt of each such Disclosure Document);
(iii) an opinion of James A. Arcuri, Associate General Counsel of FirstEnergy
Service Company, counsel for the Borrowers;
(iv) an opinion of Jones Day, special counsel for the Borrowers;
(v) good standing certificates with respect to FE issued no earlier than fifteen
(15) days prior to the Amendment Effective Date;
(vi) certified copies of (A) the resolutions of the Board of Directors of each
Borrower approving this Amendment, the Amended Agreement and the other Loan
Documents being executed and delivered in connection with this Amendment to
which such Borrower is, or is to be, a party and (B) all documents evidencing
any other necessary corporate action with respect to this Amendment, the Amended
Agreement and such other Loan Documents;
(vii) a certificate of the Secretary or an Assistant Secretary of each Borrower
certifying (A) the names and true signatures of the officers of such Borrower



--------------------------------------------------------------------------------

9


authorized to sign this Amendment and each other Loan Document being executed
and delivered in connection with this Amendment to which such Borrower is, or is
to become, a party and the other documents to be delivered hereunder, (B) that
attached thereto are true and correct copies of the Organizational Documents of
such Borrower, in each case as in effect on such date, and (C) that attached
thereto are true and correct copies of all governmental and regulatory
authorizations and approvals (including such Borrower’s Approval) required for
the due execution, delivery and performance by such Borrower of this Amendment,
the Amended Agreement and each other Loan Document being executed and delivered
in connection with this Amendment to which such Borrower is, or is to become, a
party; and
(viii) a certificate of an Authorized Officer of each Borrower (the statements
in which shall be true) certifying that, both before and after giving effect to
this Amendment, (A) no event has occurred and is continuing that constitutes an
Event of Default or an Unmatured Default with respect to such Borrower (other
than the Relevant Events of Default) and (B) all representations and warranties
of such Borrower contained in the Amended Agreement and each other Loan Document
to which such Borrower is a party are true and correct in all material respects
(or, in the case of any such representation or warranty already qualified by
“Material Adverse Effect” or any other materiality qualification, true and
correct in all respects) on and as of the Amendment Effective Date, as though
made on and as of such date (other than any such representation or warranty that
by its terms refers to a specific date, in which case such representation and
warranty shall be true and correct as of such specific date).
(c) The Administrative Agent shall have received evidence, in form and substance
satisfactory to the Administrative Agent, that any defaults related to the
occurrence of the Noncompliance Event under any agreements or instruments
evidencing any existing Indebtedness of FE exceeding (or with undrawn
commitments exceeding) $100,000,000 have been waived, and FE shall have
certified to the Administrative Agent and the Lenders that no such defaults
(other than such defaults that have been waived) exist.
(d) (i) FE shall have executed and delivered to the Administrative Agent the fee
letter agreement, dated the date hereof, between FE and the Administrative Agent
and (ii) FE shall have paid (or caused to be paid) to the Administrative Agent,
in immediately available funds, all of the fees payable in accordance with such
fee letter agreement.
(e) The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act and the Beneficial Ownership Regulation, to the
extent such documentation or information is requested by the Administrative
Agent on behalf of any Lender prior to the Amendment Effective Date.









--------------------------------------------------------------------------------

10


SECTION 4.     Conditions Subsequent.


The Borrowers shall satisfy each of the requirements set forth below on or
before the date specified for such requirement (or such later date as may be
agreed by the Administrative Agent in its sole discretion):
(a)     No later than December 4, 2020, the Administrative Agent shall have
received the following documents, each document being dated the date of receipt
thereof by the Administrative Agent (which date shall be the same for all such
documents, except as otherwise specified below), in form and substance
satisfactory to the Administrative Agent:
(i) Opinions of (A) special Maryland counsel to PE, (B) special Virginia counsel
to PE and (C) special New Jersey counsel to JCP&L;
(ii) Good standing certificates with respect to each Borrower (other than FE)
issued no earlier than fifteen (15) days prior to the Amendment Effective Date;
and
(iii) Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, any Fronting Bank, any
Swing Line Lender or any other Lender may have reasonably requested, all in form
and substance satisfactory to the Administrative Agent, such Fronting Bank, such
Swing Line Lender or such other Lender (as the case may be).
(b)     No later than January 15, 2021, the Borrowers shall have entered into an
amendment to the Credit Agreement providing for (i) updated replacement LIBOR
language (based on the ARRC hard-wired fallback language), (ii) a customary
limited liability company divisions provision and (iii) an updated EEA bail-in
provision (reflecting the departure of the United Kingdom from the European
Union), in each case, as reasonably agreed to by the Borrowers and the
Administrative Agent and as customary for a facility of this type.
(c)     Prior to February 1, 2021, and at such other times thereafter as may be
reasonably requested by the Administrative Agent or the Majority Lenders (but
not before May 1, 2021 and no more frequently than once per fiscal quarter), FE
shall deliver to the Administrative Agent (who shall provide a copy to the
Lenders) a written report, in form, detail and substance reasonably satisfactory
to the Administrative Agent and the Majority Lenders, describing the actions
that FE has taken and will be taking in order to ensure that FE and the other
Covered Entities (and their respective officers, directors and employees) have
in place policies and procedures necessary to ensure compliance with
Anti-Corruption Laws; provided, that FE shall not be required to provide (i)
information subject to attorney-client privilege or (ii) information prohibited
to be disclosed to the Credit Parties by Applicable Law.
(d)         Within one (1) Business Day after the filing of FE’s Quarterly
Report on Form 10-Q for the fiscal quarter ended September 30, 2020 (the “2020
3Q 10-Q”) with the SEC, FE shall deliver to the Administrative Agent a
certificate of an Authorized Officer of FE (the statements in which shall be
true, as reasonably determined by the Majority Lenders) certifying that the 2020
3Q 10Q does not contain any information that varies from the



--------------------------------------------------------------------------------

11


information contained in the draft Form 10-Q of FE for the quarterly period
ended September 30, 2020 (Confidential Draft dated November 16, 2020) delivered
to the Administrative Agent and the Lenders on November 16, 2020 (the “Draft
10-Q”) in any respect materially adverse to the interests of the Lenders under
the Credit Agreement and the other Loan Documents.
SECTION 5.     Representations and Warranties.


Each Borrower represents and warrants as follows:
(a)    Due Authorization. The execution, delivery and performance by it of this
Amendment and each other Loan Document being executed and delivered in
connection with this Amendment to which such Borrower is a party, and the
performance by such Borrower of the Amended Agreement, have been duly authorized
by all necessary corporate action on its part and do not, and will not, require
the consent or approval of its shareholders or members, as the case may be,
other than such consents and approvals as have been duly obtained, given or
accomplished.
(b)     No Violation, Etc. Neither the execution, delivery or performance by it
of this Amendment or any other Loan Document being executed and delivered in
connection with this Amendment to which it is a party, nor the consummation by
it of the transactions contemplated hereby or thereby, nor compliance by it with
the provisions hereof or thereof, nor the performance by it of the Amended
Agreement, contravenes or will contravene, or results or will result in a breach
of, any of the provisions of its Organizational Documents, any Applicable Law,
or any indenture, mortgage, deed of trust, lease, license or any other agreement
or instrument to which it or any of its Subsidiaries is party or by which its
property or the property of any of its Subsidiaries is bound, or results or will
result in the creation or imposition of any Lien upon any of its property or the
property of any of its Subsidiaries, except to the extent such contravention or
breach, or the creation or imposition of any such Lien, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect with respect to such Borrower.
(c)     Governmental Actions. No Governmental Action is or will be required in
connection with (i) the execution, delivery or performance by it of, or the
consummation by it of the transactions contemplated by, this Amendment or any
other Loan Document being executed and delivered in connection with this
Amendment to which it is, or is to become, a party, or (ii) the performance by
it of the Amended Agreement, in each case, other than such Borrower’s Approval,
as applicable, which has been duly issued and is in full force and effect.
(d)     Execution and Delivery. This Amendment and the other Loan Documents
being executed and delivered in connection with this Amendment to which it is,
or is to become, a party have been or will be (as the case may be) duly executed
and delivered by it, and each of this Amendment and the Amended Agreement is,
and upon execution and delivery thereof each such other Loan Document will be,
the legal, valid and binding obligation of it enforceable against it in
accordance with its terms, subject, however, to the application by a court of
general principles of equity and to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally.



--------------------------------------------------------------------------------

12




(e)     No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of such Borrower to the
Administrative Agent, any Fronting Bank or any Lender pursuant to or in
connection with this Amendment and the transactions contemplated hereby
(including, without limitation, the Draft 10-Q), when taken together with the
Disclosure Documents, do not contain, when taken as a whole, any untrue
statement of a material fact and do not omit, when taken as a whole, to state
any fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect.
(f)     Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
such Borrower, threatened against such Borrower or any of its Subsidiaries that
involve this Amendment, the Amended Agreement or any other Loan Document.
(g)     No Default. No Unmatured Default or Event of Default has occurred and is
continuing (other than the Relevant Events of Default) or would occur as a
result of (i) the execution, delivery or performance by such Borrower of this
Amendment or any other Loan Document being executed and delivered in connection
with this Amendment to which it is, or is to become, a party or (ii) the
performance by such Borrower of the Amended Agreement.
(h)     Policies and Procedures Regarding Compliance with Anti-Corruption Laws.
The Borrowers have provided to the Administrative Agent on or prior to the
Amendment Effective Date a true and complete (i) list and copy of all policies
and procedures currently in place at each Borrower and each Covered Entity
related to compliance with Anti-Corruption Laws and (ii) summary and description
of all remedial actions taken by, changes made by, or other responses of each
Borrower and each Covered Entity with respect to the Noncompliance Event.
(i)     Anti-Corruption Laws. No Borrowing has been used in violation of any
Anti-Corruption Law.
(j)     2020 3Q 10-Q. Pursuant to the Form 12b-25 filed by FE with the SEC on
November 9, 2020, the deadline for the filing of the 2020 3Q 10-Q with the SEC
was extended to November 16, 2020. FE is not able to meet such extended filing
deadline, and intends to file the 2020 3Q 10-Q with the SEC on or before
November 19, 2020, as a result of the additional time needed to provide
appropriate disclosure in the 2020 3Q 10-Q with respect to (i) the Noncompliance
Event, (ii) the ongoing government investigations and internal investigations
regarding matters previously publicly disclosed by FE, (iii) FE’s re-evaluation
of its controls framework and (iv) identification of one or more material
weaknesses in its internal controls framework, but not due to any material
dispute or disagreement with FE’s independent accounting firm as to the
substance of any disclosure (or any omission of any disclosure) in the 2020 3Q
10-Q.



--------------------------------------------------------------------------------

13


SECTION 6.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)     Except as expressly amended or waived hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby in all respects ratified
and confirmed. The waiver and amendments set forth herein shall be limited
precisely as provided for herein and shall not be deemed to be a waiver of,
amendment of, consent to departure from or modification of any term or provision
of the Loan Documents or any other document or instrument referred to therein or
of any transaction or further or future action on the part of any Borrower
requiring the consent of the Administrative Agent, the Fronting Banks, the Swing
Line Lenders or the Lenders except to the extent specifically provided for
herein. Except as expressly set forth herein, the Administrative Agent and the
Lenders have not and shall not be deemed to have waived any of their respective
rights and remedies against the Borrowers for any existing or future Unmatured
Default or Event of Default. The Administrative Agent, the Fronting Banks, the
Swing Line Lenders and the Lenders reserve the right to insist on strict
compliance with the terms of the Credit Agreement and the other Loan Documents,
and the Borrowers expressly acknowledge such reservation of rights. Any future
or additional waiver or amendment of any provision of the Credit Agreement or
any other Loan Document shall be effective only if set forth in a writing
separate and distinct from this Amendment and executed by the appropriate
parties in accordance with the terms thereof.
(b)    Upon the effectiveness of this Amendment: (i) each reference in the
Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Existing Credit Agreement shall mean and be a
reference to the Amended Agreement; and (ii) each reference in any other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Existing Credit Agreement shall mean and be a reference
to the Amended Agreement. This Amendment shall constitute a “Loan Document” for
all purposes under the Credit Agreement and the other Loan Documents.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Administrative Agent, the Fronting Banks or the Swing
Line Lenders under the Existing Credit Agreement or any other Loan Document, nor
constitute a waiver of any provision of the Existing Credit Agreement or any
other Loan Document.
SECTION 7.    Costs and Expenses.
Each Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, each Fronting Bank and each Swing
Line Lender in connection with the preparation, execution, delivery, syndication
and administration of this Amendment and the other documents to be delivered
hereunder, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel (including, but not limited to, one local counsel and any
specialist counsel in each relevant jurisdiction) for the Administrative Agent,
the Fronting Banks and the Swing Line Lenders with respect thereto and with
respect to advising the Administrative Agent, the Fronting Banks and each Swing
Line Lender as to their



--------------------------------------------------------------------------------

14


rights and responsibilities under this Amendment. Each Borrower further agrees
to pay on demand all reasonable out-of-pocket costs and expenses, if any
(including, without limitation, reasonable fees and expenses of counsel),
incurred by the Administrative Agent, the Fronting Banks, the Swing Line Lenders
and the Lenders in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Amendment, the Amended
Agreement and the other documents to be delivered hereunder, including, without
limitation, counsel fees and expenses in connection with the enforcement of
rights under this Section. The Borrowers acknowledge and agree that, pursuant to
Section 8.05(a) of the Credit Agreement, they are required to pay, among other
costs and expenses set forth therein, the reasonable fees and expenses of
counsel for the Administrative Agent (including, but not limited to, any local
counsel and any specialist counsel for the Administrative Agent), in accordance
with the terms thereof.
SECTION 8.    Counterparts.
This Amendment may be executed in any number of counterparts (and by different
parties hereto in separate counterparts), each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same instrument. Delivery of an executed
signature page to this Amendment by facsimile or other electronic transmission
(including, without limitation, by Adobe portable document format file (also
known as a “PDF” file)) shall be as effective as delivery of a manually signed
counterpart of this Amendment. The words “execution,” “executed,” “signed,”
“signature,” “delivery,” and words of like import in or relating to this
Amendment or any document to be signed in connection with this Amendment and the
transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent; provided, further, that, without limiting the foregoing, upon
the request of the Administrative Agent, any electronic signature shall be
promptly followed by such manually executed counterpart.
SECTION 9.    Governing Law.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.
SECTION 10. Miscellaneous.
This Amendment shall be subject to the provisions of Sections 8.05, 8.10, 8.11
and 8.12 of the Credit Agreement, each of which is incorporated by reference
herein, mutatis mutandis.
SECTION 11. Release.



--------------------------------------------------------------------------------

15


In consideration of, among other things, the Administrative Agent’s, the
Fronting Banks’, the Swing Line Lenders’ and the Lenders’ execution and delivery
of this Amendment, each Borrower, on behalf of itself and its agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns (collectively, “Releasors”), hereby forever
agrees and covenants not to sue or prosecute against any Releasee (as
hereinafter defined) and hereby forever waives, releases and discharges, to the
fullest extent permitted by law, each Releasee from any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, liens, warranties,
damages and consequential damages, judgments, costs or expenses whatsoever, that
such Releasor now has or hereafter may have, of whatsoever nature and kind,
whether now existing or hereafter arising, whether arising at law or in equity
(collectively, the “Claims”), against any or all of the Credit Parties in any
capacity and their respective affiliates, subsidiaries, shareholders and
“controlling persons” (within the meaning of the federal securities laws), and
their respective successors and assigns and each and all of the officers,
directors, employees, agents, attorneys, advisors and other representatives of
each of the foregoing (collectively, the “Releasees”), based in whole or in part
on facts existing on or before the Amendment Effective Date, that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith; or (ii) any aspect of the dealings or relationships
between or among the Borrowers, on the one hand, and any or all of the Credit
Parties, on the other hand, relating to any or all of the documents,
transactions, actions or omissions referenced in clause (i) hereof. The receipt
by any Borrower of any Advances or other financial accommodations made by any
Credit Party after the date hereof shall constitute a ratification, adoption,
and confirmation by such party of the foregoing general release of all Claims
against the Releasees that are based in whole or in part on facts existing on or
prior to the date of receipt of any such Advances or other financial
accommodations. In entering into this Agreement, each Borrower consulted with,
and has been represented by, legal counsel and expressly disclaims any reliance
on any representations, acts or omissions by any of the Releasees and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity thereof. The provisions of
this Section 11 shall survive the termination of this Amendment, the Credit
Agreement, the other Loan Documents and payment in full of the Advances.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------

S-1
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


FIRSTENERGY CORP.
THE CLEVELAND ELECTRIC ILLUMINATING COMPANY
METROPOLITAN EDISON COMPANY
OHIO EDISON COMPANY
PENNSYLVANIA POWER COMPANY
THE TOLEDO EDISON COMPANY
MONONGAHELA POWER COMPANY
PENNSYLVANIA ELECTRIC COMPANY
THE POTOMAC EDISON COMPANY
WEST PENN POWER COMPANY




By    /s/ Steven R. Staub            
    Name: Steven R. Staub
    Title: Vice President and Treasurer




JERSEY CENTRAL POWER & LIGHT COMPANY




By    /s/ Weizhong Wang            
    Name: Weizhong Wang
    Title: Treasurer






























[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-2
MIZUHO BANK, LTD., as Administrative Agent, as a Lender and as a Swing Line
Lender




By     /s/ Raymond Ventura            
Name: Raymond Ventura
Title: Managing Director










































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-3
JPMORGAN CHASE BANK, N.A., as a Lender and as a Fronting Bank




By     /s/ Nancy R. Barwig            
Name: Nancy R. Barwig
Title: Executive Director


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-4
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By     /s/ Kelly Sarver            
Name: Kelly Sarver
Title: Vice President










































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-5
MUFG BANK, LTD., as a Lender and as a Fronting Bank




By     /s/ Jeffrey P. Fesenmaier        
Name: Jeffrey P. Fesenmaier
Title: Managing Director












































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-6
THE BANK OF NOVA SCOTIA, as a Lender and as a Fronting Bank




By     /s/ David Dewar            
Name: David Dewar
Title: Director












































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-7
CITIBANK, N.A., as a Lender and as a Fronting Bank




By     /s/ Ashwani Khubani            
Name: Ashwani Khubani
Title: Managing Director / Vice President










































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-8
BARCLAYS BANK PLC, as a Lender and as a Fronting Bank




By     /s/ Sydney G. Dennis            
Name: Sydney G. Dennis
Title: Director


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-9
CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a Lender




By     /s/ Anju Abraham            
Name: Anju Abraham
Title: Authorized Signatory


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-10
ROYAL BANK OF CANADA, as a Lender




By     /s/ Justin Painter            
Name: Justin Painter
Title: Authorized Signatory














































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-11
MORGAN STANLEY BANK, N.A., as a Lender




By     /s/ Julie Hong                
Name: Julie Hong
Title: Authorized Signatory














































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-12
MORGAN STANLEY SENIOR FUNDING, INC., as a Lender




By     /s/ Julie Hong                
Name: Julie Hong
Title: Vice President












































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-13


SUMITOMO MITSUI BANKING CORPORATION, as a Lender




By     /s/ Katie Lee            
Name: Katie Lee
Title: Director










































































[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-14
TD BANK, N.A., as a Lender




By     /s/ Shannon Batchman            
Name: Shannon Batchman
Title: Sr. Vice President    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-15
U.S. BANK NATIONAL ASSOCIATION, as a Lender




By     /s/ Joe Horrigan            
Name: Joe Horrigan
Title: Managing Director    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-16
KEYBANK NATIONAL ASSOCIATION, as a Lender




By     /s/ Renee M. Bonnell            
Name: Renee M. Bonnell
Title: Senior Vice President    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-17
SANTANDER BANK, N.A., as a Lender




By     /s/ Andres Barbosa            
Name: Andres Barbosa
Title: Managing Director    






By     /s/ Daniela Hofer            
Name: Daniela Hofer
Title: Executive Director    




[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-18
FIFTH THIRD BANK, as a Lender






By     /s/ Larry Hayes            
Name: Larry Hayes
Title: Director


[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-19
THE BANK OF NEW YORK MELLON, as a Lender




By     /s/ Richard K. Fronaplel, Jr.        
Name: Richard K. Fronaplel, Jr.
Title: Director    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-20
CITIZENS BANK, N.A., as a Lender




By     /s/ Stephen A. Maenhout        
Name: Stephen A. Maenhout
Title: Senior Vice President    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-21
THE HUNTINGTON NATIONAL BANK, as a Lender




By:     /s/ Martin H. McGinty        
Name: Martin H. McGinty    
Title: Director    
[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]





--------------------------------------------------------------------------------

S-22
FIRST NATIONAL BANK OF PENNSYLVANIA,
as a Lender




By:     /s/ Jeffrey Kindler            
Name: Jeffrey Kindler
Title: Senior Vice President




[Signature Page to Waiver and Amendment No. 2 to FirstEnergy Revolving Credit
Agreement]






--------------------------------------------------------------------------------



Schedule 1


Noncompliance Event


    Payment by FE in January 2019 to an individual (the “Individual”) or the
consulting firm related to such Individual of approximately $4.3 million in
connection with the termination of a purported consulting agreement (which had
been in place since 2013) and the conduct corresponding to such payment of such
consulting firm and the Individual (acting at the request or for the benefit of
FE as a consequence of receiving such payment) and of FE (or any of FE’s
directors, officers or employees) during the time period after such payment
during which the Individual was acting in any governmental or regulatory
capacity, in each case, as previously disclosed to the Administrative Agent and
the Lenders on or prior to the date hereof.   Following such payment, in
February 2019 such Individual was appointed (and assumed such position in April
2019) to a full-time role as an Ohio governmental official directly involved in
regulating CEI, OE and TE, including with respect to distribution rates.





